Borden, J.,
concurring.
I agree with both the reasoning and the result reached by the majority opinion. I write separately, however, regarding the suppression of evidence issue, only to repeat my disagreement with the majority’s reliance on article first, § 9, of the Connecticut constitution.
The majority in this case cites State v. Oquendo, 223 Conn. 635, 659-60, 613 A.2d 1300 (1992), for that reliance. I recognize that, in Oquendo, a majority of that *79five member panel of this court based its conclusion regarding whether an unconstitutional seizure had taken place upon both article first, § 7,1 which is our search and seizure provision, and article first, § 9,2 which is our criminal due process provision.
In State v. Oquendo, supra, I questioned, and I continue to question, the appropriateness of the reliance on § 9, as opposed to § 7. See id., 669 n.l (Borden, J., dissenting). The fragility of the reliance on § 9 is particularly apt, considering the absence in Oquendo of any independent analysis of § 9 and considering the discussion in State v. Lamme, 216 Conn. 172, 579 A.2d 484 (1990), regarding the limited application of article first, § 9, to search and seizure issues.

 The Connecticut constitution, article first, § 7, provides: “The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”


 The Connecticut constitution, article first, § 9, provides: “No person shall be arrested, detained or punished, except in cases clearly warranted by law.”